Title: To George Washington from George Weedon, 21 October 1781
From: Weedon, George
To: Washington, George


                  
                     Dear Sir
                     Camp Sewells Octobr 21st 1781
                  Genl Choisy last Night informed me the Horses that were taken belonging to Tarleton’s Legion was to be Delivered into my care, & so would be glad your Excellency would inform me whether they are to be sent to the North or South; Many of them are already claimed by the people from whom they were taken by the British Army, be so obliging as to inform whether the former Owners are to be Indulged with their property again, or whether they are to be considered as belonging to the public.  a few days before the Surrender, we took a Boat with a Brass Field piece (four pounder) in her Bow.  If your Excellency thinks proper I will have her sent to Fredericksburg where she will be subject to your further Orders; there are also two stand of Colours belonging to the 80th Regiment which I would wish your directions respecting.  I shall send off all the prisoners that are able to march to day there will however be left in Gloucester 1900 or 2000 Sick and wounded.  I have the honor to be with Respect & Esteem Yr Excellencies most obt Ser.
                  
                     G. Weedon
                  
               